Citation Nr: 0117024	
Decision Date: 06/25/01    Archive Date: 07/03/01

DOCKET NO.  00-17 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Whether failure to assign a total rating in an August 20, 
1980, rating decision constituted clear and unmistakable 
error (CUE).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel



INTRODUCTION

The veteran had active duty service from April 1978 to June 
1979.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating determination made in March 2000 by 
the San Juan, Commonwealth of Puerto Rico, Regional Office 
(RO) of the Department of Veterans Affairs (VA).  


FINDING OF FACT

The veteran has made allegations of error in an August 20, 
1980, rating decision, but he has not provided reasons as to 
why one would be compelled to reach the conclusion, to which 
reasonable minds could not differ, that, but for an alleged 
error, the result of the RO's decision would have been 
manifestly different.


CONCLUSION OF LAW

The claim of CUE in an August 20, 1980, RO decision is 
legally insufficient.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. § 3.105 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

In November 1979, the veteran submitted original claims of 
service connection for a gastrointestinal disability, vision 
disability, right leg disability, and a psychiatric 
disability.  

The veteran's service medical records (SMRs) and service 
personnel records reveal that the he was discharged in 
accordance with findings of a Physical Evaluation Board 
(PEB), which determined that the veteran was unfit for 
retention in the military because of his diagnosed 
postgastrectomy syndrome with dumping and due to suspected 
pigmented glaucoma with visual field disturbance and the 
potential for degeneration.  The PEB further recommended that 
the veteran be discharged from service with a combined 50 
percent retirement disability rating.

The post-service medical records include several VA 
examination reports dated in December 1979, including a 
general medical examination and accompanying specialty 
examination, consultation, and radiology reports.  The 
veteran's medical history and complaints were recounted.  
With regard to his gastrointestinal disability, the veteran 
complained of occasional nausea, vomiting, and epigastric 
pain.  A radiological study revealed a vagotomy and a well 
functioning gastroenterostomy, while the gastrointestinal 
examination report included a diagnosis of duodenal ulcer 
disease, with subsequent postgastrectomy and vagotomy 
surgery, and resulting postgastrectomy syndrome.  The 
orthopedic examination report for the right knee shows a 
diagnosis of residual trauma to the right knee; range of 
motion of the right knee was from 0 degrees to 115 or 120 
degrees.  The ophthalmologic examination report shows that 
the veteran's uncorrected vision was 20/40 in the right eye 
and 20/25 in the left eye; the impression was anisocoria 
(mild iridoplegia, right eye) secondary to iritis, resulting 
in a pupil abnormality, probably permanent, causing moderate 
blurring of right eye vision and some photophobia.  The 
psychiatric examination report shows that the mental 
diagnosis was deferred; it was requested that the veteran be 
hospitalized for further evaluation.  

A March 1980 VA hospital discharge summary indicates that on 
admission the veteran was not well-groomed and exhibited a 
depressed mood along with hysterical and paranoid personality 
traits.  Otherwise, the veteran's thought content was logical 
and he was coherent and oriented times three.  Memory and 
judgment were fair, but his insight was good.  During his 
hospitalization he experienced anxiety and depression, for 
which he was administered medication.  At the time of 
discharge the veteran was well-oriented times three, logical, 
coherent, relevant, maintained good contact with reality, was 
not suicidal or homicidal, and was otherwise described as 
stable and competent for VA purposes.  The diagnosis was 
anxiety neurosis with depressive features.

The August 20, 1980, rating decision established the 
following:  service connection for duodenal ulcer disease, 
postgastrectomy and vagotomy and anxiety neurosis with 
depressive features, rated as 40 percent disabling, effective 
from June 30, 1979, with a temporary total evaluation of 100 
percent for the period February 7, 1980, to April 1, 1980, to 
cover his period of psychiatric hospitalization; service 
connection for the residuals of trauma to the right knee 
secondary to strain, rated as 10 percent disabling, effective 
from June 30, 1979; and service connection for anisocoria 
(mild iridoplegia) of the right eye secondary to iritis, 
rated as noncompensably disabling.  

In support of his claim of CUE, the veteran states that VA 
never obtained Social Security Administration (SSA) documents 
supporting his claim, and points to a December 1999 letter 
from a private psychiatrist, Rodrigo Freytes, M.D., who, upon 
review of the record, opined that more probably than not, the 
veteran has been totally and permanently impaired since 1979.  

VA rating decisions which are not timely appealed are 
considered final and binding in the absence of a showing of 
CUE.  38 C.F.R. § 3.105.  To establish a valid CUE claim, a 
claimant must show either that the correct facts, as they 
were known at the time, were not before the adjudicator, or 
that the statutory or regulatory provisions extant at the 
time were incorrectly applied.  Russell v. Principi, 3 Vet. 
App. 310, 313 (1992).   The claimant must assert more than a 
mere disagreement as to how the facts were weighed or 
evaluated.  Eddy v. Brown, 9 Vet. App. 52 (1996).

If a claimant wishes to reasonably raise a claim of CUE, 
there must be some degree of specificity as to what the 
alleged error is and, unless it is the kind of error that, if 
true, would be CUE on its face, persuasive reasons must be 
given as to why one would be compelled to reach the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
alleged error.  Bustos v. West, 179 F.3d 1378, 1381 (Fed. 
Cir. 1999), cert. denied, 120 S. Ct. 405 (1999); Fugo v. 
Brown, 6 Vet. App. 40, 43-44 (1993).  If the error alleged is 
not the type of error that, if true, would be CUE on its 
face, if the claimant is only asserting disagreement with how 
the RO evaluated the facts before it, if the claimant has 
only alleged a failure on the part of VA to fulfill its duty 
to assist, or if the claimant has not expressed with 
specificity how the application of cited laws and regulations 
would dictate a "manifestly different" result, the claim 
should be denied or the appeal to the Board terminated 
because of the absence of legal merit or lack of entitlement 
under the law.  Luallen v. Brown, 8 Vet. App. 92 (1995); 
Caffrey v. Brown, 6 Vet. App. 377, 384 (1994).

Looking to the facts of the present case, Board notes that an 
allegation that VA failed to fulfill the duty to assist is 
insufficient to state a claim of CUE.  See Caffrey, 6 Vet. 
App. at 384.  In any case, the SSA documents that were 
obtained after the August 1980 rating decision show that the 
veteran had not been granted SSA benefits until April 1981, 
subsequent to the August 20, 1980 rating decision.  
Furthermore, the opinion of Dr. Freytes appears to be based 
primarily on evidence that did not come into existence until 
after the August 1980 rating decision.  In any case, Dr. 
Freytes' opinion was not before VA in August 1980.  Moreover, 
the veteran's contention that VA should have viewed the 
evidence more favorably in August 1980 and granted a total 
rating amounts to no more than a disagreement with how VA 
weighed the evidence and is likewise insufficient to state a 
valid CUE claim.  See Eddy, 9 Vet. App. at 57. 

The Board finds that in this case, the requirements for a 
valid claim of CUE have not been satisfied.  As noted above, 
his arguments have amounted to an allegation that VA failed 
in its duty to assist, and failed to weigh the evidence 
correctly.  For the reasons already enunciated, such 
arguments do not constitute a valid claim of CUE.  It is 
arguable that VA failed in its August 1980 decision to 
address an implicit claim for a total rating based on 
unemployability, which failure may indeed amount to error.  
See Roberson, v. Principi, No. 00-7009 (Fed. Cir. May 29, 
2001).  However, it should also be pointed out that the 
veteran has not provided persuasive reasons as to why one 
would be compelled to reach the conclusion, to which 
reasonable minds could not differ, that, but for an alleged 
error, the result of the RO's decision would have been 
manifestly different.  It is not enough that the veteran 
point to errors that occurred.  In order to raise a valid 
claim of CUE, he needs to provide specific reasons as to why 
those errors were outcome-determinative.  See Bustos, at 
1381.  That has not been done.  (With respect to whether an 
implicit claim was in fact before VA, see the November 1995 
memorandum decision of the United States Court of Appeals for 
Veterans Claims where it was noted that even the veteran's 
December 1986 claim did not qualify as an informal claim 
because there was no evidence whatsoever regarding 
unemployability.)

In light of the foregoing, it is the Board's conclusion that 
the veteran has failed to reasonably raise a claim of CUE in 
the RO's August 20, 1980, rating decision.  The claim of CUE 
must therefore be denied.

In rendering this decision, the Board notes that on 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
Among other things, this law includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7(a), 114 Stat. 2096, 2099.  See 
VAOPGCPREC 11-00; Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  

With respect to the Veterans Claims Assistance Act of 2000, 
the Board finds that the discussions in the RO's March 2000 
rating determination and July 2000 statement of the case have 
informed the veteran and his representative of the 
information necessary to substantiate a claim of CUE, and 
have therefore satisfied the notification requirements.  
Since a claim of CUE is adjudged on the basis of the evidence 
of record available, the Board also finds that the record as 
it stands is adequate to allow for review of the veteran's 
CUE claim and that no further action by the RO is necessary 
to meet the requirements of the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
Under the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).


ORDER

The claim of CUE in an August 20, 1980, decision is legally 
insufficient; the appeal of that claim is therefore denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

